DETAILED ACTION
This non-final Office action is in response to the claims filed on September 19, 2022.
Status of claims: claims 16-31 are cancelled; claims 1-15 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021was considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I pertaining to claims 1-15 in the reply filed on September 19, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4064924 to Catlett.
Catlett discloses a traffic door 4, comprising: 
a door body 45-47 having at least one edge and opposed faces; and 
an edge trim 53 including an inner surface and an outer surface and attached to the door body so as to cover at least a portion of the at least one edge, 
wherein the inner surface of the edge trim includes a cavity that receives the at least a portion of the at least one edge therein, and wherein the edge trim is secured to the door body through a friction fit between the cavity and the door body. (See at least FIG. 4) (claim 1)
Catlett further discloses wherein the door body is generally rectangular and includes a leading edge and a trailing edge, and wherein the edge trim is attached to the door body so as to cover at least a portion of the leading edge. (see FIG. 4) (claim 2)
Catlett further discloses wherein the cavity includes one or more teeth 56 (see Fig. 4) for facilitating the friction fit between the cavity and the door body. (claim 4)
Catlett further discloses wherein the cavity is generally rectangular and further comprises: a base wall confronting the at least one edge of the door body; and a pair of opposed side walls 55 extending from the base wall and confronting the opposed faces of the door body, wherein each of the side walls includes one or more teeth extending from the side wall. (claim 5)
Catlett further discloses wherein the one or more teeth on the opposed side walls are aligned with or offset from each other along the length of the cavity. (see FIG. 4) (claim 6)
Catlett further discloses wherein the edge trim includes reinforcement regions 57,58 adjacent the cavity. (claim 7)
Catlett further discloses wherein the edge trim includes void regions away from the cavity. (see FIG. 4) (claim 11)
Catlett further discloses wherein the edge trim further comprises: a spine 57,58 having an inner surface and an outer surface, the inner surface of the spine including the cavity; and a pair of arms 55 extending from opposed sides of the spine and overlying a respective face of the door body. (claim 13)
Catlett further discloses wherein each of the arms is arcuate (at least at the ends thereof – see FIG. 4) and the arms converge toward each other in a direction away from the spine, and wherein a distal end of the arms defines a gap that receives the door body therebetween. (claim 14)
Catlett further discloses wherein each of the arms includes a trim edge at a distal end thereof, and wherein the trim edges engage with a respective face of the door body and are spaced from the at least one edge. (claim 15)

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2704688 to Adell.
Adell discloses a traffic door, comprising: 
a door body 10 having at least one edge and opposed faces; (see FIGS. 1-4) and 
an edge trim 15 including an inner surface and an outer surface and attached to the door body so as to cover at least a portion of the at least one edge, 
wherein the inner surface of the edge trim includes a cavity that receives the at least a portion of the at least one edge therein (see FIGS. 2,4) and wherein the edge trim is secured to the door body through a friction fit between the cavity and the door body. (claim 1)
Adell further discloses wherein the edge trim includes a generally oval cross-sectional profile. (claim 12)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5613276 to Franz in view of US 6513861 to DiGrazia.
Franz discloses a traffic door, comprising: 
a door body 100 having at least one edge and opposed faces; (see FIG 8) but fails to disclose an edge trim.
DiGrazia teaches of an edge trim 10 (see FIGS. 1 and 6-9) including an inner surface and an outer surface and attached to a panel body 32 so as to cover at least a portion of the at least one edge, 
wherein the inner surface of the edge trim includes a cavity that receives the at least a portion of the at least one edge therein, and wherein the edge trim is secured to the door body through a friction fit between the cavity and the door body. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an edge trim on at least one edge (on the trim edge running vertically along the door panel near hinges 112) of the Franz door, as taught by DiGrazia, in order to protect the edge from damage as well as minimize injury, such as pinching, between the door edge and an adjacent surface. (claim 1)
Franz, as applied above, further discloses wherein the edge trim is attached to the door body so as to cover at least a portion of the trailing edge. (claim 3)
[AltContent: textbox (Wall thickness)][AltContent: arrow][AltContent: textbox (Reinforcement regions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    381
    245
    media_image1.png
    Greyscale

Franz, as applied above, further discloses wherein the edge trim includes reinforcement regions adjacent the cavity. (see annotated FIG. 6 above) (claim 7) 
Franz, as applied above, further discloses wherein the door body has a thickness, wherein the edge trim has a wall thickness along the cavity, and wherein the wall thickness of the edge trim is greater than the thickness of the door body for at least 50% of the length of the cavity, (claim 8) wherein the wall thickness of the edge trim is greater than the thickness of the door body for at least 75% of the length of the cavity, (claim 9) and wherein the wall thickness of the edge trim is greater than the thickness of the door body for at least 90% of the length of the cavity. (see annotated FIG. 6 above) (claim 10)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634